Adams, Judge,
delivered the opinion of the court.
This was an action on á negotiable promissory note, brought by the plaintiffs as indorsees for value before maturity, against the defendants as prior indorsers.
The only material point raised by the record is, whether the defendants could impeach the consideration'of the note without first introducing evidence conducing to prove that the plaintiffs were aware of the alleged failure of consideration.
The defendants set up as a defense a total failure of consideration. The court refused to permit them to inquire into the consideration without first proving that the plaintiffs had notice or information sufficient to put them on inquiry of the alleged infirmity in the consideration of the note at the time they made the purchase.
The doctrine, that a negotiable note in the hands of an innocent holder for value is protected from all inquiry into the consideration, is too familiar to be seriously discussed, or maintained by the citation of authorities. It formé the very basis of the free circulation of all commercial paper, and I am not aware that it has ever been doubted by'any respectable court.
Let the judgment be affirmed;
all the judges concui’.